DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first resonator”, “second resonator”, “resistor” and “inductor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the electrical circuit” recited in claims 1-3 and 8, lacks clear antecedent basis. Claims 1-20 are indefinite, as it is not entirely clear whether “the electrical circuit” pertains to the previously recited “electronic circuit” or if the language is directed to a different “electrical circuit”. 
Claims 4-7 and 9-20 are rejected merely for inheriting the above deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. (US 7,915,965, hereinafter “Hardy”) in view of Kobayashi et al. (US 5,856,764, hereinafter “Kobayashi”).

Hardy discloses an oscillator (Figs.5 and 6) comprising 
an electronic circuit (Figs.5 and 6), supported by a substrate (76) or several substrates coupled to one another, and configured to initiate and obtain periodic oscillations (at “OUT’; see col.9,54-57); and
a first resonator (62/72) supported by at least one of the substrates (76; see Fig.6) and a second resonator (64/74) supported by at least one of the substrates (76; see Fig.6), wherein the first and second resonators are operatively coupled to the electronic circuit (e.g. connected to the remainder of the oscillator circuitry including 60) and function as a combined resonator (see Figs.5, 6, and col.9,65-col.10,5), in order to control a frequency of the periodic oscillations to achieve a desired resonance frequency (see col.5,54-col.10,30, where the frequency of the periodic oscillators are controlled via the resonator coupling for acceleration cancellation and/or via the temperature control circuitry described in col.9,57-61 to achieve a “desired resonance frequency”), and the combined resonator has a series resonance resistance (inherent in piezoelectric crystal resonators; see col.9,54-57), 
the oscillator exhibits an effective parasitic capacitance or parasitic resonance that occurs between an inter-resonator connection point and another node of the electrical circuit (parasitic capacitance would inherently exist at the resonator terminals due to the capacitance between the wiring pattern shown in Fig.6, e.g. between the resonator terminal wiring and a ground potential), 


Hardy does not explicitly disclose either the resistor, a resistance value of said resistor being less than one hundred times the series resonance resistance of the combined resonator at the desired resonance frequency” or the “inductor, an inductance of said inductor in combination with the effective parasitic capacitance forming a resonant circuit having a parallel resonance at or near the desired resonance frequency”, as indicated by strike-through annotation above.

Kobayashi discloses coupling between a node of a similar resonator (34) and a remainder of an electrical circuit (31; see Figs.4 and 7), an inductor (38), an inductance of said inductor in combination with the effective parasitic capacitance (“stray capacitance”) forming a resonant circuit having a parallel resonance at or near the desired resonance frequency (see col.4,49-60, where the inductive portion connected in parallel with the resonator operatively cancels the stray capacitance of the resonator device in the “vicinity of the resonance frequency of the … resonance device”; see also col.8,10-21). Kobayashi further discloses a resistor (39), a resistance value of said resistor being of a “resistance as small as possible within the range of value necessary for forming the damping portion” (col.7,66-col.8,1). Kobayashi discloses that by cancelling stray capacitance with the inductor and resistor circuit, the Q value may be increased and a desired, high frequency at the resonance of the resonator may be accomplished. See col.2,59-67 and col.3,16-35. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the inductor and resistor connected between the share terminal of 62/64 and 60 and ground of Hardy, as disclosed by Kobayashi, in order to have reduced any effects of stray capacitance, thereby providing a higher Q value and/or a higher desired operating frequency closer to the resonance of the resonators.

Although Kobayashi does not explicitly disclose the resistor having a value “less than one hundred times the series resonance resistance of the combined resonator at the desired resonance frequency”, Kobayashi discloses that the resistance of the resistor as a result effective variable, providing damping to suppress undesirable parasitic oscillations caused by the coaction between element 38 and the stray capacitance. See col.7,66-col.8,29. It has previously been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.II.A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have optimized the value of the damping resistor to less than one hundred times the series resonance resistor of the combined resonator in the combination of Hardy and Kobayashi in order to have provided suitable damping without affecting the Q factor of resonant system. 

Claims 2-3 and 8: see the discussion above, where Hardy and Kobayashi disclose both the recited inductor and the recited resistor.
Claims 4, 6, 9, 11, : Although Kobayashi does not explicitly disclose the resistor having a value “at least by a factor of 2 above the series resonance resistance of the combined resonator at the desired resonance frequency”, Kobayashi discloses that the resistance of the resistor as a result effective variable, providing damping to suppress undesirable parasitic oscillations caused by the coaction between element 38 and the stray capacitance. See col.7,66-col.8,29. It has previously been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.II.A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have optimized the value of the damping resistor to at least a factor of 2 above the series resonance resistance of the combined resonator at the desired resonance frequency in the combination of Hardy and Kobayashi in order to have provided suitable damping without affecting the Q factor of resonant system. 
Claims 5, 10: Hardy and Kobayshi disclose said another node of the electronic circuit, to which the resistor is connected to, from at least one connection point between two resonators, is another connection point of one of said resonators, making the resistor being effectively connected in parallel to one of the resonators (e.g. Fig.4 of Kobayashi, where 38 and 39 are in parallel between resonator terminals of 34 and Fig.7 of Kobayashi, where the resistor and inductor 39A/B and 38 are in parallel between resonator terminals of 34).
Claims 7, 12-15: Hardy and Kobayashi disclose said another node of the electronic circuit, to which the inductor is connected to, from at least one connection point between two resonators, is Ground (see Figs.3 and 4 of Kobayashi, where in Fig.3 of Kobayashi, the other node 33 in which both the other terminal of the resonator and the inductor/resistor circuit is connected to ground). 
Claim 16-19: Hardy and Kobayashi disclose the resistance of said resistor has a value, which ensures that the damping of undesirable oscillation modes is increased to a greater extent than the damping of the desired oscillation mode (see col.7,66-col.8,10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Kobayashi as applied to claim 1 above, and further in view of Kondo et al. (EP 0 398 331 A2, hereinafter “Kondo”).

Hardy and Kobayashi disclose the limitations of claim 1, but do not explicitly disclose that the distance of the desired resonance frequency from the series resonant frequency of the resonators is less than 10% of the distance of the parallel resonance of the resonators from their series resonant frequency. However, Kondo discloses that crystal resonators, as provided by Hardy, ordinarily have series and parallel resonances close together, including within the recited range (0.12% higher; see pg.7, lines 38-42) and provide for a small frequency deviation (pg.7, lines 38-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized an ordinary crystal resonator having series and parallel resonances close together, specifically within 10% of one another, in order to have provided a suitable resonator with small frequency deviation.

Claims 1, 2, 4, 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Hashimoto (US 2007/0030083).

Hardy discloses an oscillator (Figs.5 and 6) comprising 
an electronic circuit (Figs.5 and 6), supported by a substrate (76) or several substrates coupled to one another, and configured to initiate and obtain periodic oscillations (at “OUT’; see col.9,54-57); and
a first resonator (62/72) supported by at least one of the substrates (76; see Fig.6) and a second resonator (64/74) supported by at least one of the substrates (76; see Fig.6), wherein the first and second resonators are operatively coupled to the electronic circuit (e.g. connected to the remainder of the oscillator circuitry including 60) and function as a combined resonator (see Figs.5, 6, and col.9,65-col.10,5), in order to control a frequency of the periodic oscillations to achieve a desired resonance frequency (see col.5,54-col.10,30, where the frequency of the periodic oscillators are controlled via the resonator coupling for acceleration cancellation and/or via the temperature control circuitry described in col.9,57-61 to achieve a “desired resonance frequency”), and the combined resonator has a series resonance resistance (inherent in piezoelectric crystal resonators; see col.9,54-57), 
the oscillator exhibits an effective parasitic capacitance or parasitic resonance that occurs between an inter-resonator connection point and another node of the electrical circuit (parasitic capacitance would inherently exist at the resonator terminals due to the capacitance between the wiring pattern shown in Fig.6, e.g. between the resonator terminal wiring and a ground potential), 


Hardy does not explicitly disclose either the resistor, a resistance value of said resistor being less than one hundred times the series resonance resistance of the combined resonator at the desired resonance frequency” or the “inductor, an inductance of said inductor in combination with the effective parasitic capacitance forming a resonant circuit having a parallel resonance at or near the desired resonance frequency”, as indicated by strike-through annotation above.

Hashimoto discloses providing a damping resistor (Rq, Fig.4) directly in parallel with a similar resonator (6) and that it is less than one hundred times the equivalent series resistance of the resonator (Hashimoto discloses the damping resistor as 75 Ohm, which is less than 100x the ESR, which is 20 Ohm x 100 (2 kOhm; see [0041]). Hashimoto discloses that by providing such a damping resistance in parallel with a resonator, halts in oscillation may be prevented and stable oscillation condition may be maintained ([0043] and [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the damping resistor of Hashimoto with the TCXO of Hardy in order to have prevented halts in oscillating and a maintaining of a stable oscillation condition.

Claim 2: Hardy and Hashimoto disclose the oscillator and damping resistor, as discussed above. 
Claims 4 and 6: Hardy and Hashimoto disclose aid resistance value of said resistor is at least by a factor of 2 above the series resonance resistance of the combined resonator at the desired resonance frequency (Hashimoto discloses resistance of 75 Ohm for the damping resistor, which is more than twice the ESR of 20 Ohm; see [0041]).
Claim 5: Hardy and Hashimoto disclose said another node of the electronic circuit, to which the resistor is connected to, from at least one connection point between two resonators, is another connection point of one of said resonators, making the resistor being effectively connected in parallel to one of the resonators (see Fig.4 of Hashimoto, where the damping resistor is placed directly in parallel with the resonator).
Claims 16 and 17: Hardy and Hashimoto disclose the resistance of said resistor has a value, which ensures that the damping of undesirable oscillation modes is increased to a greater extent than the damping of the desired oscillation mode (see [0041] and [0043] of Hashimoto, where Rq serves as a “damping resistor”, damping undesirable oscillation modes).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Hashimoto as applied to claim 1 above, and further in view of Kondo.

Hardy and Hashimoto disclose the limitations of claim 1, but do not explicitly disclose that the distance of the desired resonance frequency from the series resonant frequency of the resonators is less than 10% of the distance of the parallel resonance of the resonators from their series resonant frequency. However, Kondo discloses that crystal resonators, as provided by Hardy, ordinarily have series and parallel resonances close together, including within the recited range (0.12% higher; see pg.7, lines 38-42) and provide for a small frequency deviation (pg.7, lines 38-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized an ordinary crystal resonator having series and parallel resonances close together, specifically within 10% of one another, in order to have provided a suitable resonator with small frequency deviation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fry et al. (US 2010/0117750) discloses another example of an oscillator utilizing two resonators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849